Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000535
                                                          03-OCT-2013
                                                          10:31 AM



                              SCWC-12-0000535

             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                           MATHEW S. MICKELSON,

                       Respondent/Plaintiff-Appellee,

                                    vs.

                UNITED SERVICES AUTOMOBILE ASSOCIATION,

                   Petitioner/Defendant-Appellant. 


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (CAAP-12-0000535; CIV. NO. 99-1856-05)

           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

             The application for writ of certiorari filed on August

   20, 2013 by Petitioner United Services Automobile Association is

   hereby rejected.

             DATED: Honolulu, Hawai'i, October 3, 2013.

   Kevin P.H. Sumida and               /s/ Mark E. Recktenwald

   Ward F.N. Fujimoto,

   for petitioner                      /s/ Paula A. Nakayama


   Gregory W. Kugle and                /s/ Simeon R. Acoba, Jr.

   Tred R. Eyerly,

   for respondent                      /s/ Sabrina S. McKenna


                                       /s/ Richard W. Pollack